January 11, 2016 Mr. Keith O’Connell Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 Responses to comments on the 485B filing submission number 0001324443-15-000188 Dear Mr. O’Connell: This letter is in response to the comments you provided on January 5, 2016, to the 485B filing (PEA #124) submitted on December 30, 2015, with respect to the AI Hillcrest Small Cap Value Fund, a series of the American Independence Funds Trust; specifically in relation to the “Prior Performance of Hillcrest” which was disclosed in the Prospectus. Below, please find the response to each comment provided. 1. Comment: In the first sentence of the Prior Performance disclosure which starts with “The performance information presented below includes accounts…;” please include the word “all” prior to “accounts” in that sentence. Response: We have updated the sentence to include the word “all”. The performance information presented below includes all accounts managed by Hillcrest in the Hillcrest Small Cap Value strategy (the “Composite”), which has objectives, policies and strategies that are substantially similar to that of the AI Hillcrest Small Cap Value Fund (the “Fund”). 2. Comment: In the second sentence, you took out the word “fully”. [The Composite returns include all discretionary small cap value focus accounts, including those accounts no longer managed by Hillcrest, an account of a principal of Hillcrest, and a portion of a regulated investment company’s assets that are managed by Hillcrest.] Please keep that word in the sentence or explain to the staff why you took it out. Response: We have reinserted the word “fully”, please see response to Comment #3, which includes a revised sentence. 3. Comment: In the same sentence discussed above, you use the phrase “including those accounts no longer with the firm”. Does that mean they were terminated, and if yes, please use that terminology instead of “no longer with the firm”. Response: Please see revised sentence below: The Composite returns include all fully discretionary small cap value accounts, including accounts which have been terminated, an account of a principal of Hillcrest, and a portion of a regulated investment company’s assets that are managed by Hillcrest. 4. Comment: Please confirm to the staff that the accounts included in the Composite are accounts for the time period during which they were managed by Hillcrest and that, for those accounts that were terminated, only the performance of Hillcrest is included. Response: We confirm that all the accounts included in the Composite are accounts which were managed by Hillcrest for the entire period that they have been reported in the Composite. 5. Comment: In the same sentence discussed above (Comment #3), you discuss that the Composite includes an account of a principal of Hillcrest. Nicholas Applegate only allows you to use accounts that were managed by the investment adviser (Hillcrest). Please explain why you feel that this account should be included. Response: The account referenced as “a principal of Hillcrest” is an affiliated, non-fee paying account that is managed in the same manner as the other accounts in the Composite. That account is managed by the investment management team of Hillcrest using the same process as all other accounts in the composite. 6. Comment: Also in that sentence, you note that the composite includes the performance of a portion of a Regulated Investment Company’s (“RIC”) assets. Nicholas Applegate does not allow you to include just a portion of a RIC’s assets in performance. Please explain why it is being included. Response: Hillcrest is one of six sub-advisers that manage the portfolio of the American Beacon Small Cap Value Fund (the “American Beacon Fund”). The American Beacon Fund is a multi-manager fund and Hillcrest has discretion over only a portion of the fund’s assets as determined by American Beacon, the Fund’s primary investment adviser and not over the entire fund. As of September 30, 3015, Hillcrest managed 4.7% of the American Beacon Fund’s $5.7 billion in net assets. Given that (i) Hillcrest manages the assets of the American Beacon Fund in the same manner as all its other accounts in the Composite; (ii) that the American Beacon account is a significant portion of the total assets in the Composite; and (iii) that the American Beacon account is managed as an institutional fee-paying separate account, the portion of the American Beacon Fund that it manages, and not the entire fund, has been included in the performance of the Composite. The expenses borne by the American Beacon shareholders are less than the expenses by which the composite is adjusted in the Prior Performance of Hillcrest. Although the Nicholas Applegate no-action letter does not specifically discuss using a composite that includes an account that is only a portion of a mutual fund’s assets, we note that in December 1996, the Staff did not object, in a No-Action Request filed by the Association for Investment Management and Research (“AIMR”) (Ref No . 96-21-CC File No. 132-3), to the inclusion in a composite of a portion of an account that is managed by an adviser provided that the name of the fund is not mentioned. 7. Comment: In the paragraph that starts with the sentence “The Composite’s net performance results are net of the projected expense ratio for the Fund’s Institutional Class shares of 1.25%, which is higher than the management fees actually borne by accounts included in the Composite.”, please add “and other expenses”. Response: We have added “and other expenses” to the sentence. 8. Comment: Also, confirm that the projected Fund expenses are higher than the actual expenses of the Composite. Response: We confirm that the projected Fund expenses are higher than the actual expenses incurred by the accounts in the Composite. 9. Comment: You are using the expenses of the Institutional Class shares for the Fund.
